                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 82 Filed 02/18/21 Page 1 of 22 Page ID #:289



                                                                                                                 1   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                     lauren.grochow@troutman.com
                                                                                                                 2   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                     5 Park Plaza, Suite 1400
                                                                                                                 3   Irvine, CA 92614-2545
                                                                                                                     Telephone: 949.622.2700
                                                                                                                 4   Facsimile: 949.622.2739
                                                                                                                 5   DANIEL N. ANZISKA, Pro Hac Vice
                                                                                                                     daniel.anziska@troutman.com
                                                                                                                 6   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                     875 Third Avenue
                                                                                                                 7   New York, NY 10022
                                                                                                                     Telephone: 212.704.6000
                                                                                                                 8   Facsimile: 212.704.6288
                                                                                                                 9   MACKENZIE L. WILLOW-JOHNSON, Pro Hac Vice
                                                                                                                     mackenzie.willow-johnson@troutman.com
                                                                                                                10   TROUTMAN PEPPER HAMILTON SANDERS LLP
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                     305 Church at North Hills Street, Suite 1200
                                                                                                                11   Raleigh, NC 27609
                                                                                                                     Telephone: 919.740.9949
                                                                                                                12   Facsimile: 704.998.4051
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   Attorneys for Defendants
                                                                                                                     FARADAY&FUTURE INC., SMART KING LTD.,
                                                                                                                14   JIAWEI WANG, and CHAOYING DENG
                                                                                                                15                        UNITED STATES DISTRICT COURT
                                                                                                                16                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                17                                WESTERN DIVISION
                                                                                                                18
                                                                                                                19   HONG LIU,                              Case No. 2:20-cv-08035-SVW-JPR
                                                                                                                20                  Plaintiff,              Honorable Stephen V. Wilson
                                                                                                                21           v.                             DEFENDANT
                                                                                                                                                            FARADAY&FUTURE INC.’S
                                                                                                                22   FARADAY&FUTURE INC.,                   AMENDED ANSWER TO
                                                                                                                     SMART KING LTD., JIAWEI                COMPLAINT
                                                                                                                23   WANG, AND CHAOYING DENG
                                                                                                                24                  Defendants.
                                                                                                                25
                                                                                                                26
                                                                                                                27
                                                                                                                28
                                                                                                                     113490316
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 82 Filed 02/18/21 Page 2 of 22 Page ID #:290



                                                                                                                 1           Defendant Faraday&Future, Inc. (“FF”) hereby answers the Complaint
                                                                                                                 2   (“Complaint”) of Plaintiff Hong Liu (“Liu”), as follows:
                                                                                                                 3           1.     FF denies the allegations of Paragraph 1.
                                                                                                                 4           2.     FF denies the allegations in Paragraph 2 on information and belief.
                                                                                                                 5           3.     FF admits that Yueting Jia (“Jia”) is FF’s founder. FF denies the
                                                                                                                 6   remaining allegations in Paragraph 3.
                                                                                                                 7           4.     FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                 8   truth or falsity of the allegations of what Liu knew. FF denies the remaining
                                                                                                                 9   allegations in Paragraph 4.
                                                                                                                10           5.     FF denies the allegations in Paragraph 5.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11           6.     To the extent Paragraph 6 contains conclusions of law, which do not
                                                                                                                12   require a responsive pleading and on that basis, FF denies those conclusions. FF
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   denies the remaining allegations in Paragraph 6.
                                                                                                                14           7.     FF does not challenge the Court’s subject matter jurisdiction over this
                                                                                                                15   action.
                                                                                                                16           8.     FF denies the allegations in Paragraph 8. The Southern District of New
                                                                                                                17   York does not have personal jurisdiction over FF in this action.
                                                                                                                18           9.     FF denies the allegations in Paragraph 9. The Court already found that
                                                                                                                19   venue is not proper in the Southern District of New York.
                                                                                                                20           10.    FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                21   truth or falsity of the allegations in Paragraph 10 and on that ground, denies those
                                                                                                                22   allegations.
                                                                                                                23           11.    FF admits the allegations in Paragraph 11.
                                                                                                                24           12.    FF admits the allegations in Paragraph 12.
                                                                                                                25           13.    FF admits the allegations in Paragraph 13.
                                                                                                                26           14.    FF admits the allegations in Paragraph 14.
                                                                                                                27
                                                                                                                28
                                                                                                                     113490316                                 -1-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 82 Filed 02/18/21 Page 3 of 22 Page ID #:291



                                                                                                                 1           15.    FF admits that Liu represented that he was a New York-based attorney.
                                                                                                                 2   FF denies the remaining allegation in Paragraph 15 on information and belief.
                                                                                                                 3           16.    FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                 4   truth or falsity of the allegations in Paragraph 16 and on that ground, denies those
                                                                                                                 5   allegations.
                                                                                                                 6           17.    FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                 7   truth or falsity of the allegations in Paragraph 17 and on that ground, denies those
                                                                                                                 8   allegations.
                                                                                                                 9           18.    FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                10   truth or falsity of the allegations in Paragraph 18 and on that ground, denies those
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   allegations.
                                                                                                                12           19.    FF lacks knowledge or information sufficient to form a belief as to the
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   truth or falsity of the allegations in Paragraph 19 and on that ground, denies those
                                                                                                                14   allegations.
                                                                                                                15           20.    FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                16   truth or falsity of the allegations in Paragraph 20 and on that ground, denies those
                                                                                                                17   allegations.
                                                                                                                18           21.    FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                19   truth or falsity of the allegations in Paragraph 21 and on that ground, denies those
                                                                                                                20   allegations.
                                                                                                                21           22.    FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                22   truth or falsity of the allegations in Paragraph 22 and on that ground, denies those
                                                                                                                23   allegations.
                                                                                                                24           23.    FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                25   truth or falsity of the allegations in Paragraph 23 and on that ground, denies those
                                                                                                                26   allegations.
                                                                                                                27
                                                                                                                28
                                                                                                                     113490316                                 -2-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 82 Filed 02/18/21 Page 4 of 22 Page ID #:292



                                                                                                                 1           24.    FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                 2   truth or falsity of the allegations in Paragraph 24 and on that ground, denies those
                                                                                                                 3   allegations.
                                                                                                                 4           25.    FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                 5   truth or falsity of the allegations in Paragraph 25 and on that ground, denies those
                                                                                                                 6   allegations.
                                                                                                                 7           26.    FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                 8   truth or falsity of the allegations in Paragraph 26 and on that ground, denies those
                                                                                                                 9   allegations.
                                                                                                                10           27.    FF lacks knowledge or information sufficient to form a belief as to the
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   truth or falsity of the allegation that “[b]etween October 2017 and mid-February
                                                                                                                12   2018” Liu was “at the pinnacle of his success” and on that ground, denies those
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   allegations. FF denies the remaining allegations in in Paragraph 27.
                                                                                                                14           28.    FF denies the allegations in Paragraph 28.
                                                                                                                15           29.    FF admits that Liu represented that he was “a globally respected
                                                                                                                16   professional with decades of experience” and that it believed that hiring Lie would
                                                                                                                17   benefit its business. FF denies the remaining allegations in Paragraph 29.
                                                                                                                18           30.    FF admits that Jia was FF’s founder and that Jia has filed a personal
                                                                                                                19   bankruptcy case in the United States Bankruptcy Court for the Central District of
                                                                                                                20   California. FF denies the remaining allegations in Paragraph 30.
                                                                                                                21           31.    FF admits that Liu met Jia at FF’s headquarters on October 17, 2017.
                                                                                                                22   FF denies the remaining allegations in Paragraph 31.
                                                                                                                23           32.    FF denies the allegations in Paragraph 32.
                                                                                                                24           33.    FF denies the allegations in Paragraph 33.
                                                                                                                25           34.    FF denies the allegations in Paragraph 34.
                                                                                                                26           35.    FF denies the allegations in Paragraph 35.
                                                                                                                27           36.    FF denies the allegations in Paragraph 36.
                                                                                                                28
                                                                                                                     113490316                                 -3-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 82 Filed 02/18/21 Page 5 of 22 Page ID #:293



                                                                                                                 1           37.   FF admits that during the month of January 2018, Liu met with Jia,
                                                                                                                 2   Jiawei “Jerry” Wang (“Wang”), and Chaoying Deng (“Deng”) at FF’s headquarters
                                                                                                                 3   in California. FF denies the remaining allegations in Paragraph 37.
                                                                                                                 4           38.   FF admits that Sidley Austin LLP was one of the law firms that handled
                                                                                                                 5   FF’s Series A transaction with Evergrande. FF denies the remaining allegation in
                                                                                                                 6   Paragraph 38.
                                                                                                                 7           39.   FF denies the allegations in Paragraph 39.
                                                                                                                 8           40.   FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                 9   truth or falsity of the allegations of Liu’s beliefs and on that basis denies those
                                                                                                                10   allegations. FF denies the remaining allegations in Paragraph 40.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11           41.   FF denies the allegation in Paragraph 41.
                                                                                                                12           42.   To the extent the allegations in Paragraph 42 purport to describe, quote
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   or characterize written communications or documents, the communications or
                                                                                                                14   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                15   as expressly stated therein. FF denies the remaining allegations in Paragraph 42.
                                                                                                                16           43.   FF admits that on January 25, 2018, Liu entered into the Employment
                                                                                                                17   Agreement attached to the Complaint as Exhibit A. To the extent Paragraph 43
                                                                                                                18   purports to describe, quote, or characterize the terms of the Employment Agreement,
                                                                                                                19   the document speaks for itself, should be read as a whole, and would provide only as
                                                                                                                20   expressly stated therein. FF denies the remaining allegations in Paragraph 43.
                                                                                                                21           44.   FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                22   truth or falsity of the allegations in Paragraph 44 and on that basis denies those
                                                                                                                23   allegations. FF denies the remaining allegations in Paragraph 44.
                                                                                                                24           45.   To the extent Paragraph 45 purports to describe, quote, or characterize
                                                                                                                25   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                26   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                27   remaining allegations in Paragraph 45.
                                                                                                                28
                                                                                                                     113490316                                -4-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 82 Filed 02/18/21 Page 6 of 22 Page ID #:294



                                                                                                                 1           46.   To the extent Paragraph 46 purports to describe, quote, or characterize
                                                                                                                 2   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 3   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                 4   remaining allegations in Paragraph 46.
                                                                                                                 5           47.   To the extent Paragraph 47 purports to describe, quote, or characterize
                                                                                                                 6   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 7   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                 8   remaining allegations in Paragraph 47.
                                                                                                                 9           48.   To the extent Paragraph 48 purports to describe, quote, or characterize
                                                                                                                10   the terms of the Employment Agreement, the document speaks for itself, should be
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                12   remaining allegations in Paragraph 48.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13           49.   To the extent Paragraph 49 purports to describe, quote, or characterize
                                                                                                                14   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                15   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                16   remaining allegations in Paragraph 49.
                                                                                                                17           50.   To the extent Paragraph 50 purports to describe, quote, or characterize
                                                                                                                18   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                19   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                20   remaining allegations in Paragraph 50.
                                                                                                                21           51.   To the extent Paragraph 51 purports to describe, quote, or characterize
                                                                                                                22   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                23   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                24   remaining allegations in Paragraph 51.
                                                                                                                25           52.   FF denies the allegations in Paragraph 52.
                                                                                                                26           53.   To the extent Paragraph 53 purports to describe, quote, or characterize
                                                                                                                27   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                28
                                                                                                                     113490316                                -5-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 82 Filed 02/18/21 Page 7 of 22 Page ID #:295



                                                                                                                 1   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                 2   remaining allegations in Paragraph 53.
                                                                                                                 3           54.    To the extent Paragraph 54 purports to describe, quote, or characterize
                                                                                                                 4   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 5   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                 6   remaining allegations in Paragraph 54.
                                                                                                                 7           55.    FF lacks knowledge or information sufficient to form a belief as to what
                                                                                                                 8   Liu would have done and on that basis denies those allegations. FF denies the
                                                                                                                 9   remaining allegations in Paragraph 55.
                                                                                                                10           56.    To the extent Paragraph 56 purports to describe, quote or characterize
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   the terms of the Director Agreement, the document speaks for itself, should be read
                                                                                                                12   as a whole, and would provide only as expressly stated therein. FF denies the
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   remaining allegations in Paragraph 56.
                                                                                                                14           57.    To the extent Paragraph 57 purports to describe, quote, or characterize
                                                                                                                15   the terms of the Director Agreement, the document speaks for itself, should be read
                                                                                                                16   as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                17   remaining allegations in Paragraph 57.
                                                                                                                18           58.    To the extent Paragraph 58 purports to describe, quote, or characterize
                                                                                                                19   the terms of the Director Agreement, the document speaks for itself, should be read
                                                                                                                20   as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                21   remaining allegations in Paragraph 58.
                                                                                                                22           59.    FF lacks knowledge and information sufficient to form a belief as to the
                                                                                                                23   truth or falsity of the allegations in Paragraph 59 and on that ground, denies those
                                                                                                                24   allegations.
                                                                                                                25           60.    FF admits the allegations in Paragraph 60.
                                                                                                                26           61.    FF lacks knowledge and information sufficient to form a belief as to the
                                                                                                                27   truth or falsity of the allegations in Paragraph 61 and on that ground, denies those
                                                                                                                28   allegations.
                                                                                                                     113490316                                 -6-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 82 Filed 02/18/21 Page 8 of 22 Page ID #:296



                                                                                                                 1           62.    FF admits that it paid $600,000 to Liu on his start date. To the extent
                                                                                                                 2   Paragraph 62 purports to describe, quote, or characterize the terms of the
                                                                                                                 3   Employment Agreement, the document speaks for itself, should be read as a whole,
                                                                                                                 4   and would provide only as expressly stated therein. FF denies the remaining
                                                                                                                 5   allegations in Paragraph 62.
                                                                                                                 6           63.    FF denies the allegations in Paragraph 63.
                                                                                                                 7           64.    To the extent Paragraph 64 purports to describe, quote, or characterize
                                                                                                                 8   the terms of the September 2018 Resolutions, the documents speak for themselves,
                                                                                                                 9   should be read as a whole, and would provide only as expressly stated therein. FF
                                                                                                                10   denies the remaining allegations in Paragraph 64.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11           65.    To the extent Paragraph 65 purports to describe, quote, or characterize
                                                                                                                12   the terms of the Employment Agreement or the September 2018 Resolutions, the
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                14   as expressly stated therein. FF denies the remaining allegations in Paragraph 65.
                                                                                                                15           66.    To the extent Paragraph 66 purports to describe, quote, or characterize
                                                                                                                16   the terms of the September 2018 Resolutions, the documents speak for themselves,
                                                                                                                17   should be read as a whole, and would provide only as expressly stated therein. FF
                                                                                                                18   denies the remaining allegations in Paragraph 66.
                                                                                                                19           67.    FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                20   truth or falsity of the allegations in Paragraph 67 as to the documents issued by
                                                                                                                21   Solium and whether Liu accessed his information on Solium’s website. FF denies
                                                                                                                22   the remaining allegations in Paragraph 67.
                                                                                                                23           68.    FF lacks knowledge and information sufficient to form a belief as to the
                                                                                                                24   truth or falsity of the allegations in Paragraph 68 and on that ground, denies those
                                                                                                                25   allegations.
                                                                                                                26           69.    FF denies the allegations in Paragraph 69.
                                                                                                                27           70.    FF denies the allegations in Paragraph 70.
                                                                                                                28           71.    FF denies the allegations in Paragraph 71.
                                                                                                                     113490316                                 -7-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 82 Filed 02/18/21 Page 9 of 22 Page ID #:297



                                                                                                                 1           72.   FF denies the allegations in Paragraph 72.
                                                                                                                 2           73.   FF denies the allegations in Paragraph 73.
                                                                                                                 3           74.   To the extent the allegations in Paragraph 74 purport to describe, quote
                                                                                                                 4   or characterize written communications or documents, the communications or
                                                                                                                 5   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                 6   as expressly stated therein. FF denies the remaining allegations in Paragraph 74.
                                                                                                                 7           75.   To the extent the allegations in Paragraph 75 purport to describe, quote
                                                                                                                 8   or characterize written communications or documents, the communications or
                                                                                                                 9   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                10   as expressly stated therein. FF denies the allegations in Paragraph 75.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11           76.   FF denies the allegations in Paragraph 76.
                                                                                                                12           77.   FF denies the allegations in Paragraph 77.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13           78.   FF denies the allegations in Paragraph 78.
                                                                                                                14           79.   FF denies the allegations in Paragraph 79.
                                                                                                                15           80.   FF denies the allegations in Paragraph 80.
                                                                                                                16           81.   FF denies the allegations in Paragraph 81.
                                                                                                                17           82.   To the extent the allegations in Paragraph 82 purport to describe, quote
                                                                                                                18   or characterize written communications or documents, the communications or
                                                                                                                19   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                20   as expressly stated therein. FF denies the remaining allegations in Paragraph 82.
                                                                                                                21           83.   To the extent the allegations in Paragraph 83 purport to describe, quote
                                                                                                                22   or characterize written communications or documents, the communications or
                                                                                                                23   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                24   as expressly stated therein. FF denies the remaining allegations in Paragraph 83.
                                                                                                                25           84.   FF denies the allegations in Paragraph 84.
                                                                                                                26           85.   FF denies the allegations in Paragraph 85.
                                                                                                                27           86.   FF admits that Liu was terminated on February 11, 2019. FF denies the
                                                                                                                28   remaining allegations in Paragraph 86.
                                                                                                                     113490316                                -8-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 82 Filed 02/18/21 Page 10 of 22 Page ID #:298



                                                                                                                  1           87.   FF denies the allegations in Paragraph 87.
                                                                                                                  2           88.   FF denies the allegations in Paragraph 88.
                                                                                                                  3           89.   FF denies the allegations in Paragraph 89.
                                                                                                                  4           90.   FF denies the allegations in Paragraph 90.
                                                                                                                  5           91.   FF denies the allegations in Paragraph 91.
                                                                                                                  6           92.   FF denies the allegations in Paragraph 92.
                                                                                                                  7           93.   FF denies the allegations in Paragraph 93.
                                                                                                                  8           94.   FF denies the allegations in Paragraph 94.
                                                                                                                  9           95.   To the extent Paragraph 95 purports to describe, quote or characterize
                                                                                                                 10   the terms of the Employment Agreement, the document speaks for itself, should be
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                 12   remaining allegations in Paragraph 95.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           96.   To the extent Paragraph 96 purports to describe, quote or characterize
                                                                                                                 14   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 15   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                 16   remaining allegations in Paragraph 96.
                                                                                                                 17           97.   To the extent Paragraph 97 purports to describe, quote or characterize
                                                                                                                 18   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 19   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                 20   remaining allegations in Paragraph 97.
                                                                                                                 21           98.   To the extent Paragraph 98 purports to describe, quote, or characterize
                                                                                                                 22   the terms of the September 2018 Resolutions, the documents speak for themselves,
                                                                                                                 23   should be read as a whole, and would provide only as expressly stated therein. FF
                                                                                                                 24   denies the remaining allegations in Paragraph 98.
                                                                                                                 25           99.   FF admits that, in October 2019, Jia filed for bankruptcy protection in
                                                                                                                 26   the United States. To the extent Paragraph 99 purports to describe, quote, or
                                                                                                                 27   characterize the documents filed with the bankruptcy court, the document speaks for
                                                                                                                 28   themselves, should be read as a whole, and would provide only as expressly stated
                                                                                                                      113490316                                -9-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 82 Filed 02/18/21 Page 11 of 22 Page ID #:299



                                                                                                                  1   therein. To the extent Paragraph 99 contains conclusions of law, which do not require
                                                                                                                  2   a responsive pleading and on that basis, FF denies those conclusions. FF denies the
                                                                                                                  3   remaining allegations in Paragraph 99.
                                                                                                                  4           100. FF denies the allegations in Paragraph 100.
                                                                                                                  5           101. FF denies the allegations in Paragraph 101.
                                                                                                                  6           102. FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                  7   truth or falsity of the allegations in Paragraph 102 relating to Liu’s “extensive client
                                                                                                                  8   relationships” that he “transitioned to colleagues” and on that ground, denies those
                                                                                                                  9   allegations. FF denies the allegations in Paragraph 102.
                                                                                                                 10           103. FF denies the allegations of Paragraph 103.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           104. FF admits that on December 17, 2019, the office of the United States
                                                                                                                 12   Trustee filed a motion in Jia’s bankruptcy case, seeking the appointment of a Chapter
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   11 trustee. FF denies the remaining allegations in Paragraph 104.
                                                                                                                 14           105. FF denies the allegations in Paragraph 105.
                                                                                                                 15           106. FF denies the allegations in Paragraph 106.
                                                                                                                 16           107. FF denies the allegations in Paragraph 107.
                                                                                                                 17           108. FF denies the allegations in Paragraph 108.
                                                                                                                 18           109. FF incorporates each of its previous responses as if fully set forth herein.
                                                                                                                 19           110. FF denies the allegations in Paragraph 110.
                                                                                                                 20           111. FF denies the allegations in Paragraph 111.
                                                                                                                 21           112. To the extent Paragraph 112 purports to describe, quote, or characterize
                                                                                                                 22   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 23   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                 24   remaining allegations in Paragraph 112.
                                                                                                                 25           113. To the extent Paragraph 113 purports to describe, quote, or characterize
                                                                                                                 26   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 27   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                 28   remaining allegations in Paragraph 113.
                                                                                                                      113490316                                 - 10 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 82 Filed 02/18/21 Page 12 of 22 Page ID #:300



                                                                                                                  1           114. To the extent Paragraph 114 purports to describe, quote, or characterize
                                                                                                                  2   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                  3   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                  4   remaining allegations in Paragraph 114.
                                                                                                                  5           115. FF denies the allegations in Paragraph 115.
                                                                                                                  6           116. FF denies the allegations in Paragraph 116.
                                                                                                                  7           117. FF incorporates each of its previous responses as if fully set forth herein.
                                                                                                                  8           118. FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                  9   truth or falsity of the allegations relating to Liu’s practice at Mayer Brown and on
                                                                                                                 10   that basis denies them. FF denies the remaining allegation in Paragraph 118.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           119. FF denies the allegations in Paragraph 119.
                                                                                                                 12           120. FF denies the allegation in Paragraph 120.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           121. FF denies the allegations in Paragraph 121.
                                                                                                                 14           122. FF denies the allegations in Paragraph 122.
                                                                                                                 15           123. FF denies the allegations in Paragraph 123.
                                                                                                                 16           124. FF incorporates each of its previous responses as if fully set forth herein.
                                                                                                                 17           125. FF denies the allegations in Paragraph 125.
                                                                                                                 18           126. FF denies the allegations in Paragraph 126.
                                                                                                                 19           127. FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                 20   truth or falsity of the allegations relating to Liu’s practice at Mayer Brown and on
                                                                                                                 21   that basis denies them. FF denies the remaining allegation in Paragraph 127.
                                                                                                                 22           128. FF denies the allegations in Paragraph 128.
                                                                                                                 23           129. FF denies the allegations in Paragraph 129.
                                                                                                                 24           130. FF denies the allegations in Paragraph 130.
                                                                                                                 25           131. FF incorporates each of its previous responses as if fully set forth herein.
                                                                                                                 26           132. FF denies the allegations in Paragraph 132.
                                                                                                                 27           133. FF denies the allegations in Paragraph 133.
                                                                                                                 28           134. FF denies the allegations in Paragraph 134.
                                                                                                                      113490316                                 - 11 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 82 Filed 02/18/21 Page 13 of 22 Page ID #:301



                                                                                                                  1           135. FF denies the allegations in Paragraph 135.
                                                                                                                  2           136. FF incorporates each of its previous responses as if fully set forth herein.
                                                                                                                  3           137. FF denies the allegations in Paragraph 137.
                                                                                                                  4           138. FF denies the allegations in Paragraph 138.
                                                                                                                  5           139. FF denies the allegations in Paragraph 139.
                                                                                                                  6           140. FF denies the allegations in Paragraph 140.
                                                                                                                  7           141. FF incorporates each of its previous responses as if fully set forth herein.
                                                                                                                  8           142. FF denies the allegations in Paragraph 142.
                                                                                                                  9           143. FF denies the allegations in Paragraph 143.
                                                                                                                 10           144. FF denies the allegations in Paragraph 144.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           145. FF denies the allegations in Paragraph 145.
                                                                                                                 12           146. FF denies the allegations in Paragraph 146.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           147. FF incorporates each of its previous responses as if fully set forth herein.
                                                                                                                 14           148. To the extent Paragraph 148 purports to describe, quote, or characterize
                                                                                                                 15   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 16   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                 17   remaining allegations in Paragraph 148.
                                                                                                                 18           149. To the extent Paragraph 149 purports to describe, quote, or characterize
                                                                                                                 19   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 20   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                 21   remaining allegations in Paragraph 149.
                                                                                                                 22           150. FF denies the allegations in Paragraph 150.
                                                                                                                 23           151. FF denies the allegations in Paragraph 151.
                                                                                                                 24           152. FF asserts that no response is required to the prayer for relief on page
                                                                                                                 25   28 of the Complaint. To the extent that the paragraphs of that clause may be
                                                                                                                 26   deemed to allege any factual or legal entitlement to the relief requested, FF denies
                                                                                                                 27   each and every such allegation and specifically denies that Liu is entitled to any
                                                                                                                 28
                                                                                                                      113490316                                 - 12 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 82 Filed 02/18/21 Page 14 of 22 Page ID #:302



                                                                                                                  1   relief, including, but not limited to, the relief requested in subparts 1 through 11
                                                                                                                  2   thereof.
                                                                                                                  3           153. All allegations not specifically admitted or responded to are denied.
                                                                                                                  4                               AFFIRMATIVE DEFENSES
                                                                                                                  5           Without assuming the burden of proof as to any of the defenses set forth herein
                                                                                                                  6   where such burden would otherwise rest with Liu, FF alleges the following
                                                                                                                  7   affirmative defenses to the Complaint and to the relief sought therein:
                                                                                                                  8                                 First Affirmative Defense
                                                                                                                  9                                 (Failure to State a Claim)
                                                                                                                 10           1.    Liu’s Complaint fails in whole or in part to state a claim against FF upon
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   which relief may be granted.
                                                                                                                 12                                Second Affirmative Defense
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13                                 (Fraudulent Inducement)
                                                                                                                 14           2.    Liu’s Complaint and the claims therein fail to the extent that they rely
                                                                                                                 15   upon the Employment Agreement that Liu fraudulently induced FF to enter. As
                                                                                                                 16   detailed in FF’s concurrently filed First Amended Counterclaim (“FAC”), which is
                                                                                                                 17   incorporated herein, during the October 17, 2017 meeting with Jia and Wang at FF’s
                                                                                                                 18   headquarters in Gardena, California and during subsequent calls with Wang and in-
                                                                                                                 19   person meetings with Jia, Wang, Deng, Michael Wang, and Xiao Qiang Wu on
                                                                                                                 20   January 10, 21, 22, and 24, 2018 at FF’s headquarters and corporate clubhouse in
                                                                                                                 21   Palos Verdes, California and a dinner meeting at SHAN Social House in Beverly
                                                                                                                 22   Hills, California, Liu made many misrepresentations, including, but not limited to the
                                                                                                                 23   following: (1) that he could guide FF to an IPO in 2019; (2) that he could connect FF
                                                                                                                 24   with his close connections with top Chinese government officials, including the
                                                                                                                 25   president of China, to help FF with its business in China; (3) that he had vast
                                                                                                                 26   experience working with investors, public and private funds, and capital markets,
                                                                                                                 27   which he would bring to FF to assist FF accordingly; (4) that he would manage
                                                                                                                 28
                                                                                                                      113490316                                - 13 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 82 Filed 02/18/21 Page 15 of 22 Page ID #:303



                                                                                                                  1   outside counsel and increase efficiencies of FF’s legal spending while guiding FF’s
                                                                                                                  2   legal processes; (5) that he would guide FF through litigation, including the litigation
                                                                                                                  3   with EVelozcity, Inc. (“EVelozcity”), which he guaranteed FF could “win” under his
                                                                                                                  4   guidance; (6) that he would connect FF with key individuals at investment firms and
                                                                                                                  5   banks, such as the CEO of Blackstone and high-up employees of Goldman Sachs,
                                                                                                                  6   Citi, and Lazar; and (7) that he would act as FF’s General Counsel, Global Chief
                                                                                                                  7   Administrative Officer, and Global Senior Advisor and perform duties
                                                                                                                  8   commensurate with those roles.
                                                                                                                  9           Liu was entirely incapable of providing any guidance with regard to how to
                                                                                                                 10   proceed to IPO, as demonstrated by Liu’s inability to detail the concrete, executable
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   steps that FF needed to take in Liu’s 2019 business plan. Liu never connected FF
                                                                                                                 12   with any top Chinese government official. FF is informed and believes that Liu never
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   had the purported connections with top Chinese government officials. Liu was
                                                                                                                 14   incapable of working with or advising FF regarding investors, public and private
                                                                                                                 15   funds, or capital markets. Liu was incapable of managing outside counsel and did
                                                                                                                 16   nothing to increase efficiencies or improve FF legal processes. Liu was incapable of
                                                                                                                 17   guiding FF in any way toward obtaining additional debt or equity financing. Liu was
                                                                                                                 18   incapable of guiding FF with regard to litigation and could not guide FF to “win” the
                                                                                                                 19   EVelozcity litigation. Liu was incapable of connecting FF with investment firms and
                                                                                                                 20   banks. FF is informed and believes that Liu never had such connections. Liu was
                                                                                                                 21   incapable of fulfilling any of the duties commensurate with the roles of General
                                                                                                                 22   Counsel, Chief Administrative Officer, or Global Senior Advisor.
                                                                                                                 23           FF is informed and believes that Liu never intended to perform any of his
                                                                                                                 24   representations. Liu was never capable of performing those representations and he
                                                                                                                 25   knew these representations were false when he made them, or he made them
                                                                                                                 26   without regard for their truth. Liu made these misrepresentations and concealed
                                                                                                                 27   these material facts in order to make FF believe he had the ability and willingness
                                                                                                                 28
                                                                                                                      113490316                                - 14 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 82 Filed 02/18/21 Page 16 of 22 Page ID #:304



                                                                                                                  1   to deliver specific results and perform in these high-level roles so that FF would
                                                                                                                  2   hire him and execute the Employment Agreement with him.
                                                                                                                  3           FF reasonably and justifiably relied on Liu’s representations when it decided
                                                                                                                  4   to hire Liu and when it entered the Employment Agreement with Liu. That reliance
                                                                                                                  5   was bolstered by Liu’s representations as to his background and accolades,
                                                                                                                  6   including, but not limited to, his LLM from Harvard, JSD from Peking University
                                                                                                                  7   Law School, and MBA from Oxford; his experience working as General Counsel
                                                                                                                  8   and Director-General of the China Securities Regulatory Commissions; and his
                                                                                                                  9   experience as a partner at internationally renowned law firm, Mayer.
                                                                                                                 10           Further, as set forth above, during the course of his employment with FF, Liu
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   continued to misrepresent his willingness and ability to perform his job duties, take
                                                                                                                 12   FF to an IPO, and how his purported abilities and connections would allow him to
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   fulfill his obligations as the General Counsel, Global Chief Administrative Officer,
                                                                                                                 14   Global Senior Advisor, and Senior Board Member. In fact, Liu knew or should
                                                                                                                 15   have known that he lacked the requisite skill, experience, expertise, and knowledge
                                                                                                                 16   to deliver the results and perform his job duties.
                                                                                                                 17           Such representations made by Liu during the course of his employment were
                                                                                                                 18   false, and Liu knew, or was reckless in failing to know, that such statements were
                                                                                                                 19   false at the time they were made. FF learned that such representations were false
                                                                                                                 20   when Liu demonstrated an inability, or unwillingness, to perform even rudimentary
                                                                                                                 21   tasks, let alone deliver the specific results he assured FF he both could and would.
                                                                                                                 22           Had FF known that Liu’s representations were false, FF would not have
                                                                                                                 23   entered the Employment Agreement with Liu.           FF has been harmed by Liu’s
                                                                                                                 24   misrepresentations
                                                                                                                 25                                Third Affirmative Defense
                                                                                                                 26                             (Intentional Misrepresentation)
                                                                                                                 27           3.    Liu’s Complaint and the claims therein fail because of Liu’s intentional
                                                                                                                 28   misrepresentations. As detailed above and in FF’s concurrently filed FAC, Liu made
                                                                                                                      113490316                                - 15 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 82 Filed 02/18/21 Page 17 of 22 Page ID #:305



                                                                                                                  1   numerous false representations during the October 17, 2017 meeting and during
                                                                                                                  2   subsequent calls and meetings, leading up to FF hiring him based on those false
                                                                                                                  3   representations, including, but not limited to, representations that: (1) he could guide
                                                                                                                  4   FF to an IPO in 2019; (2) he could connect FF with his close connections with top
                                                                                                                  5   Chinese government officials, including the president of China, to help FF with its
                                                                                                                  6   business in China; (3) he had vast experience working with investors, public and
                                                                                                                  7   private funds, and capital markets, which he would bring to FF to assist FF
                                                                                                                  8   accordingly; (4) he would manage outside counsel and increase efficiencies of FF’s
                                                                                                                  9   legal spending while guiding FF’s legal processes; (5) he would guide FF through
                                                                                                                 10   litigation, including the EVelozcity litigation, which he guaranteed FF could “win”
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   under his guidance; (6) he would connect FF with key individuals at investment firms
                                                                                                                 12   and banks, such as the CEO of Blackstone and high-up employees of Goldman Sachs,
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   Citi, and Lazar; and (7) he would act as FF’s General Counsel, Global Chief
                                                                                                                 14   Administrative Officer, and Global Senior Advisor and perform duties
                                                                                                                 15   commensurate with those roles.
                                                                                                                 16           Liu not only made these representations during the hiring process, but he
                                                                                                                 17   continued making such representations during his employment with FF, including
                                                                                                                 18   in his 2019 “Business Plan” that he presented to Jia in January 2019.
                                                                                                                 19           These representations were false and Liu knew they were false when he made
                                                                                                                 20   them or he made them recklessly and without regard for their truth. Liu intended
                                                                                                                 21   that FF rely on his intentional misrepresentations and FF is informed and believes
                                                                                                                 22   that Liu never had any intention of performing. FF’s reliance on Liu’s
                                                                                                                 23   representations was reasonable. FF was harmed by Liu’s international
                                                                                                                 24   misrepresentations
                                                                                                                 25                               Fourth Affirmative Defense
                                                                                                                 26                               (Rescission Based on Fraud)
                                                                                                                 27           4.    Liu’s Complaint and the claims therein fail to the extent that they rely
                                                                                                                 28   upon the Employment Agreement that, as detailed above an in FF’s concurrently filed
                                                                                                                      113490316                                - 16 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 82 Filed 02/18/21 Page 18 of 22 Page ID #:306



                                                                                                                  1   FAC, Liu fraudulently induced FF to enter, making them subject to rescission by FF.
                                                                                                                  2   As detailed in FF’s concurrently filed FAC, which is incorporated herein, Liu made
                                                                                                                  3   numerous express and oral fraudulent statements to FF prior to entering that
                                                                                                                  4   agreement, including, but not limited to: (1) that he could guide FF to an IPO in 2019;
                                                                                                                  5   (2) that he could connect FF with his close connections with top Chinese government
                                                                                                                  6   officials, including the president of China, to help FF with its business in China; (3)
                                                                                                                  7   that he had vast experience working with investors, public and private funds, and
                                                                                                                  8   capital markets, which he would bring to FF to assist FF accordingly; (4) that he
                                                                                                                  9   would manage outside counsel and increase efficiencies of FF’s legal spending while
                                                                                                                 10   guiding FF’s legal processes; (5) that he would guide FF through litigation, including
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   the EVelozcity litigation, which he guaranteed FF could “win” under his guidance;
                                                                                                                 12   (6) that he would connect FF with key individuals at investment firms and banks,
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   such as the CEO of Blackstone and high-up employees of Goldman Sachs, Citi, and
                                                                                                                 14   Lazar; and (7) that he would act as FF’s General Counsel, Global Chief
                                                                                                                 15   Administrative Officer, and Global Senior Advisor and perform duties
                                                                                                                 16   commensurate with those roles.
                                                                                                                 17           Because each of these representations were false, FF’s consent to enter the
                                                                                                                 18   Employment Agreement was obtained by fraud exercised by Liu. As a result of Liu’s
                                                                                                                 19   fraud, FF received no consideration from Liu under the Employment Agreement as
                                                                                                                 20   Liu refused or was unable to deliver the services FF contracted for him to provide.
                                                                                                                 21   And Liu’s fraud makes the Employment Agreement rescindable.
                                                                                                                 22                                Fifth Affirmative Defense
                                                                                                                 23                    (Rescission Based on Unilateral Mistake of Fact)
                                                                                                                 24           5.    Liu’s Complaint and the claims therein fail to the extent that they rely
                                                                                                                 25   upon the Employment Agreement that FF entered under the mistaken belief that Liu
                                                                                                                 26   was capable of serving in the roles of Senior Board Member, Global Chief
                                                                                                                 27   Administrative Officer, Global General Counsel, and Global Senior Advisor. FF also
                                                                                                                 28   mistakenly believed that Liu was capable of guiding FF to an IPO in 2019; connecting
                                                                                                                      113490316                               - 17 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 82 Filed 02/18/21 Page 19 of 22 Page ID #:307



                                                                                                                  1   FF with his close connections with top Chinese government officials, including the
                                                                                                                  2   president of China, to help FF with its business in China; working with investors,
                                                                                                                  3   public and private funds, and capital markets, which he would bring to FF to assist
                                                                                                                  4   FF accordingly; managing outside counsel and increasing efficiencies of FF’s legal
                                                                                                                  5   spending and processes; guiding FF through litigation, including the EVelozcity
                                                                                                                  6   litigation, which he guaranteed FF could “win” under his guidance; and connecting
                                                                                                                  7   FF with key individuals at investment firms and banks, such as the CEO of
                                                                                                                  8   Blackstone and high-up employees of Goldman Sachs, Citi, and Lazar.
                                                                                                                  9           Each of these mistaken beliefs were material.        Thus, the Employment
                                                                                                                 10   Agreement is unconscionable and, thus rescindable.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11                               Sixth Affirmative Defense
                                                                                                                 12                    (Rescission Based on Failure of Consideration)
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           6.   Liu’s Complaint and the claims therein fail to the extent that they rely
                                                                                                                 14   upon the Employment Agreement that FF entered and under which there was a failure
                                                                                                                 15   of the consideration that Liu was to provide FF under that agreement.
                                                                                                                 16                              Seventh Affirmative Defense
                                                                                                                 17                                      (Impossibility)
                                                                                                                 18           7.   Liu’s Complaint and the claims therein fail to the extent that they rely
                                                                                                                 19   upon the Employment Agreement that FF entered and under which FF’s performance
                                                                                                                 20   was excused based upon the change in material circumstances from when it entered
                                                                                                                 21   that contract. Specifically, Liu’s complete failure to perform made it impossible for
                                                                                                                 22   FF to perform.
                                                                                                                 23                               Eighth Affirmative Defense
                                                                                                                 24                        (Violation of Attorney-Client Privilege)
                                                                                                                 25           8.   Liu’s Complaint is barred, in whole or in part, to the extent it relies on
                                                                                                                 26   and exposes communications exchanged during his role as counsel for FF and FF
                                                                                                                 27   does not waive such privilege.
                                                                                                                 28
                                                                                                                      113490316                               - 18 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 82 Filed 02/18/21 Page 20 of 22 Page ID #:308



                                                                                                                  1                                Ninth Affirmative Defense
                                                                                                                  2                                          (Waiver)
                                                                                                                  3           9.    Liu’s Complaint is barred, in whole or in part, by the doctrine of waiver.
                                                                                                                  4                                Tenth Affirmative Defense
                                                                                                                  5                                         (Estoppel)
                                                                                                                  6           10.   Liu’s Complaint is barred, in whole or in part, by the doctrine of
                                                                                                                  7   estoppel.
                                                                                                                  8                              Eleventh Affirmative Defense
                                                                                                                  9                                   (Breach by Plaintiff)
                                                                                                                 10           11.   Liu’s Complaint is barred, in whole or in part, due to Liu’s breaches of
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   the Employment Agreement.
                                                                                                                 12                               Twelfth Affirmative Defense
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13                            (Failure of Conditions Precedent)
                                                                                                                 14           12.   Liu’s Complaint is barred, in whole or in part, because he failed to meet
                                                                                                                 15   certain conditions precedent to FF’s obligations under the Employment Agreement.
                                                                                                                 16                             Thirteenth Affirmative Defense
                                                                                                                 17                                 (Statutes of Limitations)
                                                                                                                 18           13.   Liu’s Complaint is barred, in whole or in part, by the statutes of
                                                                                                                 19   limitations under applicable law and the parties’ agreements.
                                                                                                                 20                             Fourteenth Affirmative Defense
                                                                                                                 21                            (Intervening/Supervening Cause)
                                                                                                                 22           14.   Liu’s Complaint is barred, in whole or in part, because any alleged harm
                                                                                                                 23   was due to intervening and/or supervening causes.
                                                                                                                 24                              Fifteenth Affirmative Defense
                                                                                                                 25                                     (Unclean Hands)
                                                                                                                 26           15.   Liu’s Complaint is barred, in whole or in part, by the doctrine of unclean
                                                                                                                 27   hands.
                                                                                                                 28
                                                                                                                      113490316                                - 19 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 82 Filed 02/18/21 Page 21 of 22 Page ID #:309



                                                                                                                  1                                 Sixteenth Affirmative Defense
                                                                                                                  2                                   (Contrary to Public Policy)
                                                                                                                  3           16.      Liu’s Complaint is barred, in whole or in part, by Liu’s own fraudulent
                                                                                                                  4   and unlawful acts in violation of public policy.
                                                                                                                  5                                Seventeenth Affirmative Defense
                                                                                                                  6                                          (Justification)
                                                                                                                  7           17.      Liu’s Complaint is barred, in whole or in part, because FF was fully
                                                                                                                  8   justified in its conduct as a matter of fact and law.
                                                                                                                  9                                Eighteenth Affirmative Defense
                                                                                                                 10                                 (Failure to Mitigate Damages)
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           18.      Liu’s Complaint is barred, in whole or in part, because he failed to
                                                                                                                 12   mitigate his alleged damages.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13                                Nineteenth Affirmative Defense
                                                                                                                 14                                      (Unjust Enrichment)
                                                                                                                 15           19.      Liu’s Complaint is barred, in whole or in part, because any relief by Liu
                                                                                                                 16   would constitute unjust enrichment.
                                                                                                                 17                                 Twentieth Affirmative Defense
                                                                                                                 18                                         (In Pari Delicto)
                                                                                                                 19           20.      Liu’s Complaint is barred, in whole or in part, by the doctrine of in pari
                                                                                                                 20   delicto.
                                                                                                                 21                               Twenty-first Affirmative Defense
                                                                                                                 22                                   (Breach of Fiduciary Duty)
                                                                                                                 23           21.      Liu’s Complaint is barred, in whole or in part, on the ground that Liu
                                                                                                                 24   breached the fiduciary duties that he owed to FF and FF Intelligent Mobility Global
                                                                                                                 25   Holdings Ltd. f/k/a Smart King, Ltd.
                                                                                                                 26                              Twenty-second Affirmative Defense
                                                                                                                 27               (Breach of the Implied Covenant of Good Faith and Fair Dealing)
                                                                                                                 28           22.      Liu’s Complaint is barred, in whole or in part, on the ground that Liu
                                                                                                                      113490316                                   - 20 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 82 Filed 02/18/21 Page 22 of 22 Page ID #:310



                                                                                                                  1   breached the implied covenant of good faith and fair dealing in the Employment
                                                                                                                  2   Agreement.
                                                                                                                  3                           Twenty-third Affirmative Defense
                                                                                                                  4                             (Contribution and Indemnity)
                                                                                                                  5           23.   Liu’s Complaint is barred, in whole or in part, by the doctrines of
                                                                                                                  6   contribution and indemnity.
                                                                                                                  7                          Twenty-fourth Affirmative Defense
                                                                                                                  8                                 (Reservation of Rights)
                                                                                                                  9           24.   The defenses set forth herein reflect FF’s assessment based on the
                                                                                                                 10   information of which FF currently is aware. FF expressly reserves, and does not
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   waive any defenses.
                                                                                                                 12
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           WHEREFORE, FF respectfully requests that this Court enter judgment in its
                                                                                                                 14   favor and against Liu, dismiss Liu’s claims, and award FF its costs of suit and such
                                                                                                                 15   other relief as this Court may deem appropriate.
                                                                                                                 16   Dated: February 18, 2021                   TROUTMAN PEPPER HAMILTON
                                                                                                                                                                 SANDERS LLP
                                                                                                                 17
                                                                                                                 18                                              By: /s/ Lauren E. Grochow
                                                                                                                                                                   Lauren E. Grochow
                                                                                                                 19                                                Daniel Anziska
                                                                                                                                                                   Mackenzie L. Willow-Johnson
                                                                                                                 20
                                                                                                                                                                      Attorneys for Defendants
                                                                                                                 21                                                   FARADAY&FUTURE INC.,
                                                                                                                                                                      SMART KING LTD.,
                                                                                                                 22                                                   JIAWEI WANG, and CHAOYING
                                                                                                                                                                      DENG
                                                                                                                 23
                                                                                                                 24
                                                                                                                 25
                                                                                                                 26
                                                                                                                 27
                                                                                                                 28
                                                                                                                      113490316                              - 21 -
